Case 1:20-cr-00043-GBD Document 36 Filed 08/25/20 Page 1 of 1

Southern Distric
Federal Defenders 52 Duane Street-10th Floor, New vork NY 10007
OF NEW YORK, INC. Tel: (212) 417-8700 Fax: (212) 571-0392

 

David E. Patton

Executive Director
and Attorney-in-Chief

 

Southern District of New York
Jennifer L. Brown
. Attomey-in-Charge
pou gust 24, 2020
é

  

Honorable George B. Daniels... 40 - 5
United States District Judge Soe i
500 Pearl Street

aon Geet |
New York, New York 10007 i Age. & Du

EforseB. Daniels, U.S.DJ.
Re: United States v. Rodolfo Diaz, ' In
20 Cr. 43 (GBD) Dated: AUG 2 5 20n

 

 

Dear Judge Daniels:

I write without opposition to request permission for Mr. Diaz to travel to the
Central District of California on a family trip. Mr. Diaz is in full compliance with
his bail conditions and has previously traveled to Florida with the Court’s approval.

Specifically, I request permission for Mr. Diaz to leave New York for Los on
August 29 and to return on September 10. If the Court grants this request, a
detailed itinerary will be provided to Pretrial Services before Mr. Diaz’s departure.

Pretrial Services no objection to this request. The government defers to
Pretrial Services.

Respectfully submitted,

/s/

Clay Kaminsky

Assistant Federal Defender
(212) 417-8749

 

CC: AUSA Jacob Fiddelman
